Exhibit 10(y)


AMENDMENT NO. 7


This amendment forms a part of Group Policy No. 587628 002 issued to the
Policyholder:


Northrop Grumman Corporation






The entire policy is replaced by the policy attached to this amendment.


























The effective date of these changes is January 1, 2017. The changes only apply
to disabilities which start on or after the effective date.


The policy's terms and provisions will apply other than as stated in this
amendment. Dated at Portland, Maine on December 29, 2016.
Unum Life Insurance Company of America By    exhibit10yexecutivelo_image1.jpg
[exhibit10yexecutivelo_image1.jpg]
Secretary




If this amendment is unacceptable, please sign below and return this amendment
to Unum Life Insurance Company of America at Portland, Maine within 90 days of
December 29, 2016.


YOUR FAILURE TO SIGN AND RETURN THIS AMENDMENT BY THAT DATE WILL CONSTITUTE
ACCEPTANCE OF THIS AMENDMENT.


Northrop Grumman Corporation




By      Signature and Title of Officer












--------------------------------------------------------------------------------




GROUP INSURANCE POLICY NON-PARTICIPATING






POLICYHOLDER:    Northrop Grumman Corporation


POLICY NUMBER:    587628 002


POLICY EFFECTIVE DATE:    July 1, 2006 POLICY ANNIVERSARY DATE: January 1
GOVERNING JURISDICTION:    Virginia
Unum Life Insurance Company of America (referred to as Unum) will provide
benefits under this policy. Unum makes this promise subject to all of this
policy's provisions.


The policyholder should read this policy carefully and contact Unum promptly
with any questions. This policy is delivered in and is governed by the laws of
the governing jurisdiction and to the extent applicable by the Employee
Retirement Income Security Act of 1974 (ERISA) and any amendments. This policy
consists of:


•
all policy provisions and any amendments and/or attachments issued;

•
employees' signed applications; and

•
the certificate of coverage.



This policy may be changed in whole or in part. Only an officer or a registrar
of Unum can approve a change. The approval must be in writing and endorsed on or
attached to this policy. No other person, including an agent, may change this
policy or waive any part of it.


Signed for Unum at Portland, Maine on the Policy Effective Date.




exhibit10yexecutivelo_image1.jpg
[exhibit10yexecutivelo_image1.jpg]exhibit10yexecutivelo_image3.jpg
[exhibit10yexecutivelo_image3.jpg]
President    Secretary


Unum Life Insurance Company of America 2211 Congress Street
Portland, Maine 04122







--------------------------------------------------------------------------------





TABLE OF CONTENTS


BENEFITS AT A GLANCE
.............................................................................................B@G-LTD-1


LONG TERM DISABILITY PLAN
...................................................................................B@G-LTD-1


CLAIM INFORMATION
..................................................................................................LTD-CLM-1


LONG TERM
DISABILITY..............................................................................................LTD-CLM-1


POLICYHOLDER PROVISIONS
....................................................................................EMPLOYER-1


CERTIFICATE SECTION
...............................................................................................CC.FP-1


GENERAL PROVISIONS
...............................................................................................EMPLOYEE-1


LONG TERM
DISABILITY..............................................................................................LTD-BEN-1


BENEFIT INFORMATION
..............................................................................................LTD-BEN-1


OTHER BENEFIT
FEATURES.......................................................................................LTD-OTR-1


OTHER
SERVICES........................................................................................................SERVICES-1


GLOSSARY....................................................................................................................GLOSSARY-1







--------------------------------------------------------------------------------





BENEFITS AT A GLANCE


LONG TERM DISABILITY PLAN


This long term disability plan provides financial protection for you by paying a
portion of your income while you are disabled. The amount you receive is based
on the amount you earned before your disability began. In some cases, you can
receive disability payments even if you work while you are disabled.


EMPLOYER'S ORIGINAL PLAN EFFECTIVE DATE:    July 1, 2006


POLICY NUMBER:    587628 002


ELIGIBLE GROUP(S):


All elected or appointed officers in active employment who are elected by the
Board of Directors


MINIMUM HOURS REQUIREMENT:


Employees must be working at least 20 hours per week.


WAITING PERIOD:


For employees in an eligible group on or before July 1, 2006: None For employees
entering an eligible group after July 1, 2006: None


CREDIT PRIOR SERVICE:


Unum will apply any prior period of work with your Employer toward the
pre-existing condition period for the purpose of satisfying the pre-existing
condition period.


WHO PAYS FOR THE COVERAGE:


Your Employer pays the cost of your coverage.


ELIMINATION PERIOD:


6 months


Benefits begin the day after the elimination period is completed.


MONTHLY BENEFIT:


65% of monthly earnings to a maximum benefit of $15,000 per month.


Your payment may be reduced by deductible sources of income and disability
earnings. Some disabilities may not be covered or may have limited coverage
under this plan.


MAXIMUM PERIOD OF PAYMENT:


Age at Disability    Maximum Period of Payment
Less than age 60    To age 65, but not less than 5 years
Age 60    60 months
Age 61    48 months
Age 62    42 months
Age 63    36 months
Age 64    30 months
Age 65    24 months
Age 66    21 months
Age 67    18 months
Age 68    15 months
Age 69 and over    12 months







--------------------------------------------------------------------------------





No premium payments are required for your coverage while you are receiving
payments under this plan.


OTHER FEATURES:


Continuity of Coverage Minimum Benefit
Pre-Existing: 3/12 Survivor Benefit
The above items are only highlights of this plan. For a full description of your
coverage, continue reading your certificate of coverage section.


The plan includes enrollment, risk management and other support services related
to your Employer's Benefit Program.







--------------------------------------------------------------------------------





CLAIM INFORMATION LONG TERM DISABILITY
WHEN DO YOU NOTIFY UNUM OF A CLAIM?


We encourage you to notify us of a claim as soon as possible, so that a claim
decision can be made in a timely manner. Telephonic notice as authorized by us
or written notice of claim should be provided within 30 days after the date your
disability begins. However, you must provide Unum written proof of your claim no
later than 90 days after your elimination period. If it is not possible to give
proof within 90 days, it must be given no later than 1 year after the time proof
is otherwise required except in the absence of legal capacity.


If you choose to file a written notice of claim, the claim form is available
from your employer, or you can request a claim form from us. If you do not
receive the form from Unum within 15 days of your request, send Unum written
proof of claim without waiting for the form.


You must notify us immediately when you return to work in any capacity.


HOW DO YOU FILE A CLAIM?


You may file notice of claim by telephonic means. The telephone number is
available through your employer. You will be required to sign an authorization
form in order for Unum to obtain medical information from your attending
physician. Should Unum be unable to obtain your medical information, we will
send a letter and appropriate forms to you for completion to be returned to us
by the date determined in the letter.


If you choose to file written notice of claim, you and your employer must
complete your own sections of the claim form and then give it to your attending
physician. Your physician should complete his or her section of the form and
send it directly to Unum.


WHAT INFORMATION IS NEEDED AS PROOF OF YOUR CLAIM?


Your proof of claim, provided at your expense, must show:


-
that you are under the regular care of a physician;

-
the appropriate documentation of your monthly earnings;

-
the date your disability began;

-
the cause of your disability;

-
the extent of your disability, including restrictions and limitations preventing
you from performing your regular occupation; and

-
the name and address of any hospital or institution where you received
treatment, including all attending physicians.








--------------------------------------------------------------------------------




We may request that you send proof of continuing disability indicating that you
are under the regular care of a physician. This proof, provided at your expense,
must be received within 45 days of a request by us.


In some cases, you will be required to give Unum authorization to obtain
additional medical information and to provide non-medical information as part of
your proof of

claim, or proof of continuing disability. Unum will deny your claim, or stop
sending you payments, if the appropriate information is not submitted.


TO WHOM WILL UNUM MAKE PAYMENTS?


Unum will make payments to you.


WHAT HAPPENS IF UNUM OVERPAYS YOUR CLAIM?


Unum has the right to recover any overpayments due to:


-
fraud;

-
any error Unum makes in processing a claim; and

-
your receipt of deductible sources of income.



You must reimburse us in full. We will determine the method by which the
repayment is to be made.


Unum will not recover more money than the amount we paid you.







--------------------------------------------------------------------------------





POLICYHOLDER PROVISIONS


WHAT IS THE COST OF THIS INSURANCE?


LONG TERM DISABILITY




The initial premium for each plan is based on the initial rate(s) shown in the
Rate Information Amendment(s).


WAIVER OF PREMIUM


Unum does not require premium payments for an insured while he or she is
receiving Long Term Disability payments under this plan.


INITIAL RATE GUARANTEE


Refer to the Rate Information Amendment(s).


WHEN IS PREMIUM DUE FOR THIS POLICY?


Premium Due Dates: Premium due dates are based on the Premium Due Dates shown in
the Rate Information Amendment(s).


The Policyholder must send all premiums to Unum on or before their respective
due date. The premium must be paid in United States dollars.


WHEN ARE INCREASES OR DECREASES IN PREMIUM DUE?


Premium increases or decreases, for other than salary changes, which take effect
during a plan month are adjusted and due on the next premium due date following
the change. Changes will be pro-rated daily. Premium due dates are shown in the
Rate Information Amendment.


Premium increases or decreases due to salary changes are to be adjusted on the
first day of the next plan year.


If premiums are paid on other than a monthly basis, premiums for increases and
decreases will result in a monthly pro-rated adjustment on the next premium due
date.


Unum will only adjust premium for the current plan year and the prior plan year.
In the case of fraud, premium adjustments will be made for all plan years.


WHAT INFORMATION DOES UNUM REQUIRE FROM THE POLICYHOLDER?


The Policyholder must provide Unum with the following on a regular basis:


-
information about employees:

•
who are eligible to become insured;

•
whose amounts of coverage change; and/or

•
whose coverage ends;






--------------------------------------------------------------------------------




-
occupational information and any other information that may be required to

manage a claim; and
-
any other information that may be reasonably required.




Policyholder records that, in Unum's reasonable opinion, have a bearing on this
policy will be available for review by Unum within 30 days of Unum's request.


Clerical error or omission by Unum will not:


-
prevent an employee from receiving coverage;

-
affect the amount of an insured's coverage; or

-
cause an employee's coverage to begin or continue when the coverage would not
otherwise be effective.



WHO CAN CANCEL THIS POLICY OR A PLAN UNDER THIS POLICY?


This policy or a plan under this policy can be cancelled:


-
by Unum; or

-
by the Policyholder.



Unum may cancel or offer to modify this policy or a plan if:


-
there is less than 25% participation of those eligible employees who pay all or
part of their premium for a plan; or

-
there is less than 100% participation of those eligible employees for a
Policyholder paid plan;

-
the Policyholder does not promptly provide Unum with information that is
reasonably required;

-
the Policyholder fails to perform any of its obligations that relate to this
policy;

-
fewer than 25 employees are insured under a plan;

-
the Policyholder fails to pay any premium within the 60 day grace period.



If Unum cancels this policy or a plan for reasons other than the Policyholder's
failure to pay premium, a written notice will be delivered to the Policyholder
at least 120 days prior to the cancellation date.


If the premium is not paid during the grace period, the policy or plan will
terminate automatically at the end of the grace period. The Policyholder is
liable for premium for coverage during the grace period. The Policyholder must
pay Unum all premium due for the full period each plan is in force.


The Policyholder may cancel this policy or a plan by written notice delivered to
Unum at least 31 days prior to the cancellation date. When both the Policyholder
and Unum agree, this policy or a plan can be cancelled on an earlier date. If
Unum or the Policyholder cancels this policy or a plan, coverage will end at
12:00 midnight on the last day of coverage.
If this policy or a plan is cancelled, the cancellation will not affect a
payable claim.







--------------------------------------------------------------------------------




WHAT HAPPENS TO AN EMPLOYEE'S COVERAGE UNDER THIS POLICY WHILE HE OR SHE IS ON A
FAMILY AND MEDICAL LEAVE OF ABSENCE?


We will continue the employee's coverage in accordance with the policyholder's
Human Resource policy on family and medical leaves of absence if premium
payments continue and the policyholder approved the employee's leave in writing.



Coverage continues to the end of the month plus four additional months from the
day your leave begins for Basic Long Term Disability.


If the policyholder's Human Resource policy doesn't provide for continuation of
an employee's coverage during a family and medical leave of absence, the
employee's coverage will be reinstated when he or she returns to active
employment.


We will not:


-
apply a new waiting period;

-
apply a new pre-existing conditions exclusion; or

-
require evidence of insurability.



DIVISIONS, SUBSIDIARIES OR AFFILIATED COMPANIES INCLUDE:


NAME/LOCATION (CITY AND STATE)


Refer to the Northrop Grumman Account Structure Document that is located in the
contract file for a listing of names and locations approved by Unum.







--------------------------------------------------------------------------------





CERTIFICATE SECTION




Unum Life Insurance Company of America (referred to as Unum) welcomes you as a
client.


This is your certificate of coverage as long as you are eligible for coverage
and you become insured. You will want to read it carefully and keep it in a safe
place.


Unum has written your certificate of coverage in plain English. However, a few
terms and provisions are written as required by insurance law. If you have any
questions about any of the terms and provisions, please consult Unum's claims
paying office. Unum will assist you in any way to help you understand your
benefits.


If the terms and provisions of the certificate of coverage (issued to you) are
different from the policy (issued to the policyholder), the policy will govern.
Your coverage may be cancelled or changed in whole or in part under the terms
and provisions of the policy.


The policy is delivered in and is governed by the laws of the governing
jurisdiction and to the extent applicable by the Employee Retirement Income
Security Act of 1974 (ERISA) and any amendments. When making a benefit
determination under the policy, Unum has discretionary authority to determine
your eligibility for benefits and to interpret the terms and provisions of the
policy.


For purposes of effective dates and ending dates under the group policy, all
days begin at 12:01 a.m. and end at 12:00 midnight at the Policyholder's
address.




Unum Life Insurance Company of America 2211 Congress Street
Portland, Maine 04122







--------------------------------------------------------------------------------





GENERAL PROVISIONS


WHAT IS THE CERTIFICATE OF COVERAGE?


This certificate of coverage is a written statement prepared by Unum and may
include attachments. It tells you:


-
the coverage for which you may be entitled;

-
to whom Unum will make a payment; and

-
the limitations, exclusions and requirements that apply within a plan.



Unum will provide your Employer with a certificate of coverage for delivery to
each insured.


WHEN ARE YOU ELIGIBLE FOR COVERAGE?


If you are working for your Employer in an eligible group, the date you are
eligible for coverage is the later of:


-
the plan effective date; or

-
the date you enter an eligible group.



WHEN DOES YOUR COVERAGE BEGIN?


When your Employer pays 100% of the cost of your coverage under a plan, you will
be covered at 12:01 a.m. on the date you are eligible for coverage.


WHAT IF YOU ARE ABSENT FROM WORK ON THE DATE YOUR COVERAGE WOULD NORMALLY BEGIN?


If you are absent from work due to injury, sickness or temporary leave of
absence, your coverage will begin on the date you return to active employment.


ONCE YOUR COVERAGE BEGINS, WHAT HAPPENS IF YOU ARE TEMPORARILY NOT WORKING?


If you are on a leave of absence, and if premium is paid, you will be covered
through the end of the month that immediately follows the month in which your
leave of absence begins.


WHEN WILL CHANGES TO YOUR COVERAGE TAKE EFFECT?


Once your coverage begins, any increased or additional coverage due to a change
in your monthly earnings or due to a plan change requested by your Employer will
take effect immediately if you are in active employment or if you are on a
covered leave of absence. If you are not in active employment due to injury or
sickness, any increased or additional coverage will begin on the date you return
to active employment.


Any decrease in coverage will take effect immediately but will not affect a
payable claim that occurs prior to the decrease.





--------------------------------------------------------------------------------







WHEN DOES YOUR COVERAGE END?


Your coverage under the policy or a plan ends on the earliest of:


-
the date the policy or a plan is cancelled;

-
the date you no longer are in an eligible group;

-
the date your eligible group is no longer covered;

-
the last day of the period for which you made any required contributions; or

-
the last day you are in active employment except as provided under the covered
leave of absence provision.



Unum will provide coverage for a payable claim which occurs while you are
covered under the policy or plan.


WHAT ARE THE TIME LIMITS FOR LEGAL PROCEEDINGS?


You can start legal action regarding your claim 60 days after proof of claim has
been given and up to 3 years from the time proof of claim is required, unless
otherwise provided under federal law.


HOW CAN STATEMENTS MADE IN YOUR APPLICATION FOR THIS COVERAGE BE USED?


Unum considers any statements you or your Employer make in a signed application
for coverage a representation and not a warranty. If any of the statements you
or your Employer make are not complete and/or not true at the time they are
made, we can:


-
reduce or deny any claim; or

-
cancel your coverage from the original effective date.



We will use only statements made in a signed application as a basis for doing
this. A copy of the statements will be provided to you, your beneficiary or
personal representative. These statements cannot be used to reduce or deny
coverage if your coverage has been in force for at least 2 years.


However, if the Employer gives us information about you that is incorrect, we
will:


-
use the facts to determine if you have coverage under the plan according to the
policy provisions and in what amounts; and

-
make a fair adjustment of the premium.



DOES THE POLICY REPLACE OR AFFECT ANY WORKERS' COMPENSATION OR STATE DISABILITY
INSURANCE?


The policy does not replace or affect the requirements for coverage by any
workers' compensation or state disability insurance.


DOES YOUR EMPLOYER ACT AS YOUR AGENT OR UNUM'S AGENT?







--------------------------------------------------------------------------------




For purposes of the policy, your Employer acts on its own behalf and not as your
agent. Under no circumstances will your Employer be deemed the agent of Unum.







--------------------------------------------------------------------------------





LONG TERM DISABILITY
BENEFIT INFORMATION
HOW DOES UNUM DEFINE DISABILITY?


You are disabled when Unum determines that:


-
you are limited from performing the material and substantial duties of your

regular occupation due to your sickness or injury; and
-
you have a 20% or more loss in your indexed monthly earnings due to the same
sickness or injury.



After 24 months of payments, you are disabled when Unum determines that due to
the same sickness or injury, you are unable to perform the duties of any gainful
occupation for which you are reasonably fitted by education, training or
experience.


The loss of a professional or occupational license or certification does not, in
itself, constitute disability.


We may require you to be examined by a physician, other medical practitioner
and/or vocational expert of our choice. Unum will pay for this examination. We
can require an examination as often as it is reasonable to do so. We may also
require you to be interviewed by an authorized Unum Representative.


HOW LONG MUST YOU BE DISABLED BEFORE YOU ARE ELIGIBLE TO RECEIVE BENEFITS?


You must be continuously disabled through your elimination period. Unum will
treat your disability as continuous if your disability stops for 30 days or less
during the elimination period. The days that you are not disabled will not count
toward your elimination period.


Your elimination period is 6 months.


CAN YOU SATISFY YOUR ELIMINATION PERIOD IF YOU ARE WORKING?


Yes. If you are working while you are disabled, the days you are disabled will
count toward your elimination period.


WHEN WILL YOU BEGIN TO RECEIVE PAYMENTS?


You will begin to receive payments when we approve your claim, providing the
elimination period has been met and you are disabled. We will send you a payment
monthly for any period for which Unum is liable.


HOW MUCH WILL UNUM PAY YOU IF YOU ARE DISABLED?


We will follow this process to figure your payment:


1.
Multiply your monthly earnings by 65%.

2.
The maximum monthly benefit is $15,000.






--------------------------------------------------------------------------------




3.
Compare the answer from Item 1 with the maximum monthly benefit. The lesser of
these two amounts is your gross disability payment.




4.Subtract from your gross disability payment any deductible sources of income.
The amount figured in Item 4 is your monthly payment.
WHAT ARE YOUR MONTHLY EARNINGS?


Base Earnings as represented in the base earnings amount column on the employees
pay check


WHAT WILL WE USE FOR MONTHLY EARNINGS IF YOU BECOME DISABLED DURING A COVERED
LEAVE OF ABSENCE?


If you become disabled while you are on a covered leave of absence, we will use
your monthly earnings from your Employer in effect just prior to the date your
absence begins.


HOW MUCH WILL UNUM PAY YOU IF YOU ARE DISABLED AND WORKING?


We will send you the monthly payment if you are disabled and your monthly
disability earnings, if any, are less than 20% of your indexed monthly earnings,
due to the same sickness or injury.


If you are disabled and your monthly disability earnings are 20% or more of your
indexed monthly earnings, due to the same sickness or injury, Unum will figure
your payment as follows:


During the first 12 months of payments, while working, your monthly payment will
not be reduced as long as disability earnings plus the gross disability payment
does not exceed 100% of indexed monthly earnings.


1.
Add your monthly disability earnings to your gross disability payment.

2.
Compare the answer in Item 1 to your indexed monthly earnings.



If the answer from Item 1 is less than or equal to 100% of your indexed monthly
earnings, Unum will not further reduce your monthly payment.


If the answer from Item 1 is more than 100% of your indexed monthly earnings,
Unum will subtract the amount over 100% from your monthly payment.


After 12 months of payments, while working, you will receive payments based on
the percentage of income you are losing due to your disability.


1.
Subtract your disability earnings from your indexed monthly earnings.

2.
Divide the answer in Item 1 by your indexed monthly earnings. This is your
percentage of lost earnings.

3.
Multiply your monthly payment by the answer in Item 2.



This is the amount Unum will pay you each month.


During the first 24 months of disability payments, if your monthly disability
earnings exceed 80% of your indexed monthly earnings, Unum will stop sending you
payments and your claim will end.



Beyond 24 months of disability payments, if your monthly disability earnings
exceed 60% of your indexed monthly earnings, Unum will stop sending you payments
and your claim will end.


Unum may require you to send proof of your monthly disability earnings at least
quarterly. We will adjust your payment based on your quarterly disability
earnings.


As part of your proof of disability earnings, we can require that you send us
appropriate financial records which we believe are necessary to substantiate
your income.


After the elimination period, if you are disabled for less than 1 month, we will
send you 1/30 of your payment for each day of disability.


HOW CAN WE PROTECT YOU IF YOUR DISABILITY EARNINGS FLUCTUATE?


If your disability earnings routinely fluctuate widely from month to month, Unum
may average your disability earnings over the most recent 3 months to determine
if your claim should continue.


If Unum averages your disability earnings, we will not terminate your claim
unless:


-
During the first 24 months of disability payments, the average of your
disability earnings from the last 3 months exceeds 80% of indexed monthly
earnings; or

-
Beyond 24 months of disability payments, the average of your disability earnings
from the last 3 months exceeds 60% of indexed monthly earnings.



We will not pay you for any month during which disability earnings exceed the
amount allowable under the plan.


WHAT ARE DEDUCTIBLE SOURCES OF INCOME?


Unum will subtract from your gross disability payment the following deductible
sources of income:


1.
The amount that you receive or are entitled to receive under:



-
a workers' compensation law.

-
an occupational disease law.

-
any other act or law with similar intent.






--------------------------------------------------------------------------------






2.
The amount that you receive or are entitled to receive as disability income
payments under any:



-
state compulsory benefit act or law.

-
other group insurance plan.

-
governmental retirement system as a result of your job with your Employer.



3.
The amount that you receive or are entitled to receive as disability payments or
the amount you receive as retirement payments under:



-
the United States Social Security Act.

-
the Canada Pension Plan.

-
the Quebec Pension Plan.




-
any similar plan or act.



We will not offset for any amount received by your spouse or dependents.


4.
The amount that you:



-    receive as disability payments under your Employer's retirement plan.
-    voluntarily elect to receive as retirement payments under your Employer's
retirement plan.
-    receive as retirement payments when you reach the later of age 62 or normal
retirement age, as defined in your Employer's retirement plan.


Your Employer's retirement plan includes any retirement plan for which your
Employer (including any division, subsidiary or affiliated company) assumed
financial liability or which was merged into your Employer's (including any
division, subsidiary or affiliated company) retirement plan. Unum may obtain
additional information from your Employer to determine whether a retirement plan
is your Employer's retirement plan.


Disability payments under a retirement plan will be those benefits which are
paid due to disability and do not reduce the retirement benefit which would have
been paid if the disability had not occurred.


Retirement payments will not include those benefits which are based on your
contributions to the retirement plan. Disability benefits which reduce the
retirement benefit under the plan will also be considered as a retirement
benefit.


Regardless of how the retirement funds from the retirement plan are distributed,
Unum will consider your and your Employer's contributions to be distributed
simultaneously throughout your lifetime.


Amounts received include amounts rolled over or transferred to any eligible
retirement plan. Unum will use the definition of eligible retirement





--------------------------------------------------------------------------------




plan as defined in Section 402 of the Internal Revenue Code including any future
amendments which affect the definition.


5.
The amount that you receive under Title 46, United States Code Section 688 (The
Jones Act).



6.
The amount that you receive under a salary continuation or accumulated sick
leave plan.



With the exception of retirement payments, Unum will only subtract deductible
sources of income which are payable as a result of the same disability.


We will not reduce your payment by your Social Security retirement income if
your disability begins after age 65 and you were already receiving Social
Security retirement payments.



WHAT ARE NOT DEDUCTIBLE SOURCES OF INCOME?


Unum will not subtract from your gross disability payment income you receive
from, but not limited to, the following:


-
401(k) plans

-
profit sharing plans

-
thrift plans

-
tax sheltered annuities

-
stock ownership plans

-
non-qualified plans of deferred compensation

-
pension plans for partners

-
military pension and disability income plans

-
credit disability insurance

-
franchise disability income plans

-
a retirement plan from another employer, except a retirement plan from another
employer for which your Employer (including any division, subsidiary or
affiliated company) assumed financial liability or which was merged into your
Employer's (including any division, subsidiary or affiliated company) retirement
plan. Unum may obtain additional information from your Employer to determine
whether a retirement plan is your Employer's retirement plan.

-
individual retirement accounts (IRA)

-
individual disability income plans

-
no fault motor vehicle plans

-
severance payments



WHAT IF SUBTRACTING DEDUCTIBLE SOURCES OF INCOME RESULTS IN A
ZERO BENEFIT? (Minimum Benefit)


The minimum monthly payment is the greater of:


- $100; or
-
10% of your gross disability payment.






--------------------------------------------------------------------------------






Unum may apply this amount toward an outstanding overpayment.


WHAT HAPPENS WHEN YOU RECEIVE A COST OF LIVING INCREASE FROM DEDUCTIBLE SOURCES
OF INCOME?


Once Unum has subtracted any deductible source of income from your gross
disability payment, Unum will not further reduce your payment due to a cost of
living increase from that source.


WHAT IF UNUM DETERMINES YOU MAY QUALIFY FOR DEDUCTIBLE INCOME BENEFITS?


When we determine that you may qualify for benefits under Item(s) 1, 2 and 3 in
the deductible sources of income section, we will estimate your entitlement to
these benefits. We can reduce your payment by the estimated amounts if such
benefits:


-
have not been awarded; and

-
have not been denied; or

-
have been denied and the denial is being appealed.




Your Long Term Disability payment will NOT be reduced by the estimated amount if
you:


-
apply for the disability payments under Item(s) 1, 2 and 3 in the deductible
sources of income section and appeal your denial to all administrative levels
Unum feels are necessary; and

-
sign Unum's payment option form. This form states that you promise to pay us any
overpayment caused by an award.



If your payment has been reduced by an estimated amount, your payment will be
adjusted when we receive proof:


-
of the amount awarded; or

-
that benefits have been denied and all appeals Unum feels are necessary have
been completed. In this case, a lump sum refund of the estimated amount will be
made to you.



If you receive a lump sum payment from any deductible sources of income, the
lump sum will be pro-rated on a monthly basis over the time period for which the
sum was given. If no time period is stated, we will use a reasonable one.


HOW LONG WILL UNUM CONTINUE TO SEND YOU PAYMENTS?


Unum will send you a payment each month up to the maximum period of payment.
Your maximum period of payment is based on your age at disability as follows:













--------------------------------------------------------------------------------




Age at Disability    Maximum Period of Payment


Less than age 60    To age 65, but not less than 5 years
Age 60    60 months
Age 61    48 months
Age 62    42 months
Age 63    36 months
Age 64    30 months
Age 65    24 months
Age 66    21 months
Age 67    18 months
Age 68    15 months
Age 69 and over    12 months


WHEN WILL PAYMENTS STOP?


We will stop sending you payments and your claim will end on the earliest of the
following:


-
during the first 24 months of payments, when you are able to work in your
regular occupation on a part-time basis but you choose not to;

-
after 24 months of payments, when you are able to work in any gainful occupation
on a part-time basis but you choose not to;

-
the end of the maximum period of payment;

-
the date you are no longer disabled under the terms of the plan;

-
the date you fail to submit proof of continuing disability;

-
the date your disability earnings exceed the amount allowable under the plan;

-
the date you die.




WHAT DISABILITIES HAVE A LIMITED PAY PERIOD UNDER YOUR PLAN?


Disabilities due to mental illness, alcoholism or drug abuse have a limited pay
period up to 24 months.


Unum will continue to send you payments beyond the 24 month period if you meet
one or both of these conditions:


1.
If you are confined to a hospital or institution at the end of the 24 month
period, Unum will continue to send you payments during your confinement.



If you are still disabled when you are discharged, Unum will send you payments
for a recovery period of up to 90 days.


If you become reconfined at any time during the recovery period and remain
confined for at least 14 days in a row, Unum will send payments during that
additional confinement and for one additional recovery period up to 90 more
days.







--------------------------------------------------------------------------------




2.
In addition to Item 1, if, after the 24 month period for which you have received
payments, you continue to be disabled and subsequently become confined to a
hospital or institution for at least 14 days in a row, Unum will send payments
during the length of the reconfinement.



Unum will not pay beyond the limited pay period as indicated above, or the
maximum period of payment, whichever occurs first.


Unum will not apply the mental illness limitation to dementia if it is a result
of:


-
stroke;

-
trauma;

-
viral infection;

-
Alzheimer's disease; or

-
other conditions not listed which are not usually treated by a mental health
provider or other qualified provider using psychotherapy, psychotropic drugs, or
other similar methods of treatment.



WHAT DISABILITIES ARE NOT COVERED UNDER YOUR PLAN?


Your plan does not cover any disabilities caused by, contributed to by, or
resulting from your:


-
intentionally self-inflicted injuries.

-
active participation in a riot.

-
loss of a professional license, occupational license or certification.

-
commission of a crime for which you have been convicted under state or federal
law.

-
pre-existing condition.



Your plan will not cover a disability due to war, declared or undeclared, or any
act of war unless there is an express written approval by Unum.



Unum will not pay a benefit for any period of disability during which you are
incarcerated.


WHAT IS A PRE-EXISTING CONDITION?


You have a pre-existing condition if:


-
you received medical treatment, consultation, care or services including
diagnostic measures, or took prescribed drugs or medicines in the 3 months just
prior to your effective date of coverage; and

-
the disability begins in the first 12 months after your effective date of
coverage.



WHAT HAPPENS IF YOU RETURN TO WORK FULL TIME AND YOUR DISABILITY OCCURS AGAIN?







--------------------------------------------------------------------------------




If you have a recurrent disability, Unum will treat your disability as part of
your prior claim and you will not have to complete another elimination period
if:


-
you were continuously insured under the plan for the period between your prior
claim and your recurrent disability; and

-
your recurrent disability occurs within 6 months of the end of your prior claim.



Your recurrent disability will be subject to the same terms of this plan as your
prior claim.


Any disability which occurs after 6 months from the date your prior claim ended
will be treated as a new claim. The new claim will be subject to all of the
policy provisions.


If you become entitled to payments under any other group long term disability
plan, you will not be eligible for payments under the Unum plan.







--------------------------------------------------------------------------------





LONG TERM DISABILITY OTHER BENEFIT FEATURES
WHAT BENEFITS WILL BE PROVIDED TO YOUR FAMILY IF YOU DIE? (Survivor
Benefit)


When Unum receives proof that you have died, we will pay your eligible survivor
a lump sum benefit equal to 3 months of your gross disability payment if, on the
date of your death:


-
your disability had continued for 180 or more consecutive days; and

-
you were receiving or were entitled to receive payments under the plan.



If you have no eligible survivors, payment will be made to your estate, unless
there is none. In this case, no payment will be made.


However, we will first apply the survivor benefit to any overpayment which may
exist on your claim.


WHAT IF YOU ARE NOT IN ACTIVE EMPLOYMENT WHEN YOUR EMPLOYER
CHANGES INSURANCE CARRIERS TO UNUM? (Continuity of Coverage)


When the plan becomes effective, Unum will provide coverage for you if:


-
you are not in active employment because of a sickness or injury; and

-
you were covered by the prior policy.



Your coverage is subject to payment of premium.


Your payment will be limited to the amount that would have been paid by the
prior carrier. Unum will reduce your payment by any amount for which your prior
carrier is liable.


WHAT IF YOU HAVE A DISABILITY DUE TO A PRE-EXISTING CONDITION WHEN YOUR EMPLOYER
CHANGES INSURANCE CARRIERS TO UNUM? (Continuity of
Coverage)


Unum may send a payment if your disability results from a pre-existing condition
if, you were:


-
in active employment and insured under the plan on its effective date; and

-
insured by the prior policy at the time of change.



In order to receive a payment you must satisfy the pre-existing condition
provision under:


1.
the Unum plan; or

2.
the prior carrier's plan, if benefits would have been paid had that policy
remained in force.






--------------------------------------------------------------------------------






If you do not satisfy Item 1 or 2 above, Unum will not make any payments.



If you satisfy Item 1, we will determine your payments according to the Unum
plan provisions.


If you only satisfy Item 2, we will administer your claim according to the Unum
plan provisions. However, your payment will be the lesser of:


a.
the monthly benefit that would have been payable under the terms of the prior
plan if it had remained inforce; or

b.
the monthly payment under the Unum plan.



Your benefits will end on the earlier of the following dates:


1.
the end of the maximum benefit period under the plan; or

2.
the date benefits would have ended under the prior plan if it had remained in
force.








--------------------------------------------------------------------------------





OTHER SERVICES


These services are also available from us as part of your Unum Long Term
Disability plan.


HOW CAN UNUM HELP YOUR EMPLOYER IDENTIFY AND PROVIDE WORKSITE MODIFICATION?


A worksite modification might be what is needed to allow you to perform the
material and substantial duties of your regular occupation with your Employer.
One of our designated professionals will assist you and your Employer to
identify a modification we agree is likely to help you remain at work or return
to work. This agreement will be in writing and must be signed by you, your
Employer and Unum.


When this occurs, Unum will reimburse your Employer for the cost of the
modification, up to the greater of:


- $1,000; or
-
the equivalent of 2 months of your monthly benefit.



This benefit is available to you on a one time only basis.


HOW CAN UNUM'S REHABILITATION SERVICE HELP YOU RETURN TO WORK?


Unum has a vocational rehabilitation program available to assist you to return
to work. This program is offered as a service, and is voluntary on your part and
on Unum's part.


In addition to referrals made to the rehabilitation program by our claims paying
personnel, you may request to have your claim file reviewed by one of Unum's
rehabilitation professionals. As your file is reviewed, medical and vocational
information will be analyzed to determine if rehabilitation services might help
you return to gainful employment.


Once the initial review is completed, Unum may elect to offer you a
return-to-work program. The return-to-work program may include, but is not
limited to, the following services:


-
coordination with your Employer to assist you to return to work;

-
evaluation of adaptive equipment to allow you to return to work;

-
vocational evaluation to determine how your disability may impact your
employment options;

-
job placement services;

-
resume preparation;

-
job seeking skills training; or

-
retraining for a new occupation.



HOW CAN UNUM'S SOCIAL SECURITY CLAIMANT ADVOCACY PROGRAM ASSIST YOU WITH
OBTAINING SOCIAL SECURITY DISABILITY BENEFITS?





--------------------------------------------------------------------------------






In order to be eligible for assistance from Unum's Social Security claimant
advocacy program, you must be receiving monthly payments from us. Unum can
provide expert advice regarding your claim and assist you with your application
or appeal.



Receiving Social Security benefits may enable:


-
you to receive Medicare after 24 months of disability payments;

-
you to protect your retirement benefits; and

-
your family to be eligible for Social Security benefits.



We can assist you in obtaining Social Security disability benefits by:


-
helping you find appropriate legal representation;

-
obtaining medical and vocational evidence; and

-
reimbursing pre-approved case management expenses.








--------------------------------------------------------------------------------





GLOSSARY


ACTIVE EMPLOYMENT means you are working for your Employer for earnings that are
paid regularly and that you are performing the material and substantial duties
of your regular occupation. You must be working at least the minimum number of
hours as described under Eligible Group(s) in each plan.


Your work site must be:


•
your Employer's usual place of business;

•
an alternative work site at the direction of your Employer, including your home;
or

•
a location to which your job requires you to travel.



Normal vacation is considered active employment.
Temporary and seasonal workers are excluded from coverage.


DEDUCTIBLE SOURCES OF INCOME means income from deductible sources listed in the
plan which you receive or are entitled to receive while you are disabled. This
income will be subtracted from your gross disability payment.


DISABILITY EARNINGS means the earnings which you receive while you are disabled
and working, plus the earnings you could receive if you were working to your
maximum capacity.


ELIMINATION PERIOD means a period of continuous disability which must be
satisfied before you are eligible to receive benefits from Unum.


EMPLOYEE means a citizen or permanent resident of the United States or Canada
who is in active employment in the United States with the Employer unless an
exception is applied for and approved in writing by Unum.


EMPLOYER means the Policyholder, and includes any division, subsidiary or
affiliated company as described in the EMPLOYER pages of the policy.


GAINFUL OCCUPATION means an occupation that is or can be expected to provide you
with an income at least equal to 60% of your indexed monthly earnings within 12
months of your return to work.


GRACE PERIOD means the period of time following the premium due date during
which premium payment may be made.


GROSS DISABILITY PAYMENT means the benefit amount before Unum subtracts
deductible sources of income and disability earnings.


HOSPITAL OR INSTITUTION means an accredited facility licensed to provide care
and treatment for the condition causing your disability.







--------------------------------------------------------------------------------




INDEXED MONTHLY EARNINGS means your monthly earnings adjusted on each
anniversary of benefit payments by the lesser of 10% or the current annual
percentage increase in the Consumer Price Index. Your indexed monthly earnings
may increase or remain the same, but will never decrease.



The Consumer Price Index (CPI-W) is published by the U.S. Department of Labor.
Unum reserves the right to use some other similar measurement if the Department
of Labor changes or stops publishing the CPI-W.


Indexing is only used to determine your percentage of lost earnings while you
are disabled and working.


INJURY means a bodily injury that is the direct result of an accident and not
related to any other cause. Disability must begin while you are covered under
the plan.


INSURED means any person covered under a plan.


LAW, PLAN OR ACT means the original enactments of the law, plan or act and all
amendments.


LEAVE OF ABSENCE means you are temporarily absent from active employment for a
period of time that has been agreed to in advance in writing by your Employer.


Your normal vacation time or any period of disability is not considered a leave
of absence.


LIMITED means what you cannot or are unable to do.


MATERIAL AND SUBSTANTIAL DUTIES means duties that:


•
are normally required for the performance of your regular occupation; and

•
cannot be reasonably omitted or modified, except that if you are required to
work on average in excess of 40 hours per week, Unum will consider you able to
perform that requirement if you are working or have the capacity to work 40
hours per week.



MAXIMUM CAPACITY means, based on your restrictions and limitations:


•
during the first 24 months of disability, the greatest extent of work you are
able to do in your regular occupation, that is reasonably available.

•
beyond 24 months of disability, the greatest extent of work you are able to do
in any occupation, that is reasonably available, for which you are reasonably
fitted by education, training or experience.



MAXIMUM PERIOD OF PAYMENT means the longest period of time Unum will make
payments to you for any one period of disability.


MENTAL ILLNESS means a psychiatric or psychological condition regardless of
cause such as schizophrenia, depression, manic depressive or bipolar illness,
anxiety, personality disorders and/or adjustment disorders or other conditions.
These conditions





--------------------------------------------------------------------------------




are usually treated by a mental health provider or other qualified provider
using psychotherapy, psychotropic drugs, or other similar methods of treatment.


MONTHLY BENEFIT means the total benefit amount for which an employee is insured
under this plan subject to the maximum benefit.


MONTHLY EARNINGS means your monthly base pay as determined by your business
unit.



MONTHLY PAYMENT means your payment after any deductible sources of income have
been subtracted from your gross disability payment.


NON-REGISTERED DOMESTIC PARTNER means an adult of the same or opposite sex who
has an emotional, physical and financial relationship to you, similar to that of
a spouse, as evidenced by the following facts:


•
you and your domestic partner share financial responsibility for a joint
household and intend to continue an exclusive relationship indefinitely;

•
you and your domestic partner each are at least eighteen (18) years of age;

•
you and your domestic partner are both mentally competent to enter into a
binding contract;

•
you and your domestic partner share a residence and have done so for at least 6
months;

•
neither you nor your domestic partner are married to, or legally separated from
anyone else;

•
you and your domestic partner are not related to one another by blood closer
than would bar marriage; and

•
neither you nor your domestic partner is a domestic partner of anyone else.



PART-TIME BASIS means the ability to work and earn 20% or more of your indexed
monthly earnings.


PAYABLE CLAIM means a claim for which Unum is liable under the terms of the
policy.


PHYSICIAN means:


•
a person performing tasks that are within the limits of his or her medical
license; and

•
a person who is licensed to practice medicine and prescribe and administer drugs
or to perform surgery; or

•
a person with a doctoral degree in Psychology (Ph.D. or Psy.D.) whose primary
practice is treating patients; or

•
a person who is a legally qualified medical practitioner according to the laws
and regulations of the governing jurisdiction.



Unum will not recognize you, or your spouse, children, parents or siblings as a
physician for a claim that you send to us.


PLAN means a line of coverage under the policy.







--------------------------------------------------------------------------------




POLICYHOLDER means the Employer to whom the policy is issued.


PRE-EXISTING CONDITION means a condition for which you received medical
treatment, consultation, care or services including diagnostic measures, or took
prescribed drugs or medicines for your condition during the given period of time
as stated in the plan.


RECURRENT DISABILITY means a disability which is:


•
caused by a worsening in your condition; and

•
due to the same cause(s) as your prior disability for which Unum made a Long
Term Disability payment.




REGISTERED DOMESTIC PARTNER means the person named in your declaration of
domestic partnership that is registered with a governmental body pursuant to
state or local law authorizing such registration.


REGULAR CARE means:


•
you personally visit a physician as frequently as is medically required,
according to generally accepted medical standards, to effectively manage and
treat your disabling condition(s); and

•
you are receiving the most appropriate treatment and care which conforms with
generally accepted medical standards, for your disabling condition(s) by a
physician whose specialty or experience is the most appropriate for your
disabling condition(s), according to generally accepted medical standards.



REGULAR OCCUPATION means the occupation you are routinely performing when your
disability begins. Unum will look at your occupation as it is normally performed
in the national economy, instead of how the work tasks are performed for a
specific employer or at a specific location.


RETIREMENT PLAN means a defined contribution plan or defined benefit plan. These
are plans which provide retirement benefits to employees and are not funded
entirely by employee contributions. Retirement Plan includes but is not limited
to any plan which is part of any federal, state, county, municipal or
association retirement system.


SALARY CONTINUATION OR ACCUMULATED SICK LEAVE means continued
payments to you by your Employer of all or part of your monthly earnings, after
you become disabled as defined by the Policy. This continued payment must be
part of an established plan maintained by your Employer for the benefit of all
employees covered under the Policy. Salary continuation or accumulated sick
leave does not include compensation paid to you by your Employer for work you
actually perform after your disability begins. Such compensation is considered
disability earnings, and would be taken into account in calculating your monthly
payment.


SICKNESS means an illness or disease. Disability must begin while you are
covered under the plan.







--------------------------------------------------------------------------------




SURVIVOR, ELIGIBLE means your spouse, your registered domestic partner or your
non-registered domestic partner, if living; otherwise your children under age 25
equally.


TOTAL COVERED PAYROLL means the total amount of monthly earnings for which
employees are insured under this plan.


WAITING PERIOD means the continuous period of time (shown in each plan) that you
must be in active employment in an eligible group before you are eligible for
coverage under a plan.


WE, US and OUR means Unum Life Insurance Company of America.


YOU means an employee who is eligible for Unum coverage.







--------------------------------------------------------------------------------





ERISA


Additional Summary Plan Description Information


If the policy provides benefits under a Plan which is subject to the Employee
Retirement Income Security Act of 1974 (ERISA), the following provisions apply.
These provisions, together with your certificate of coverage, constitute the
summary plan description. The summary plan description and the policy constitute
the Plan. Benefit determinations are controlled exclusively by the policy, your
certificate of coverage and the information contained in this document.


Plan Name and Number:
The Northrop Grumman Health Plan is a component plan under the Northrop Grumman
Corporation Group Benefits Plan; plan 501


Employer/Plan Sponsor:
Northrop Grumman Corporation 2980 Fairview Park Drive
Falls Church, Virginia 22042


Employer Identification Number (EIN):
80-0640469


Type of Welfare Plan:
Welfare Benefit Plan


Type of Administration:
Insured


Benefit Plan Year:
January 1 to December 31


ERISA Plan Year Ends:
December 31


Plan Administrator:
Employee Welfare Benefits Committee Northrop Grumman Corporation
7201 Hewitt Associates Drive
P.O. Box 8000
Charlotte, North Carolina 28262-8000
1-800-894-4194


Northrop Grumman Corporation is the Plan Administrator and named fiduciary of
the Plan, with authority to delegate its duties. The Plan Administrator may
designate Trustees of the Plan, in which case the Administrator will advise you
separately of the name, title and address of each Trustee.





--------------------------------------------------------------------------------







Agent for Service of
Legal Process on the Plan:
Northrop Grumman Corporation c/o Corporate Secretary Northrop Grumman
Corporation 2980 Fairview Park Drive
Falls Church, Virginia 22042


Service of process may also be made to the plan trustee or the plan
administrator.


Funding and Contributions:
Long Term Disability Benefits under the plan are funded on an insured basis
under policy number 587628 002, issued by Unum Life Insurance Company of
America, 2211 Congress Street, Portland, Maine 04122. Contributions to the Plan
are made as stated under "WHO PAYS FOR THE COVERAGE" in the Certificate of
Coverage.


EMPLOYER'S RIGHT TO AMEND THE PLAN


The Employer reserves the right, in its sole and absolute discretion, to amend,
modify, or terminate, in whole or in part, any or all of the provisions of this
Plan (including any related documents and underlying policies), at any time and
for any reason or no reason. This includes the right to amend or terminate the
long term disability benefits described in the Certificate of Coverage. Any
amendment, modification, or termination must be in writing and endorsed on or
attached to the Plan.


EMPLOYER'S RIGHT TO REQUEST POLICY CHANGE


The Employer can request a policy change. Only an officer or registrar of Unum
can approve a change. The change must be in writing and endorsed on or attached
to the policy.


CANCELLING THE POLICY OR A PLAN UNDER THE POLICY


The policy or a plan under the policy can be cancelled:


-
by Unum; or

-
by the Policyholder.



Unum may cancel or offer to modify the policy or a plan if:


-
there is less than 25% participation of those eligible employees who pay all or
part of their premium for a plan; or

-
there is less than 100% participation of those eligible employees for a
Policyholder paid plan;






--------------------------------------------------------------------------------




-
the Policyholder does not promptly provide Unum with information that is
reasonably required;

-
the Policyholder fails to perform any of its obligations that relate to the
policy;

-
fewer than 25 employees are insured under a plan;

-
the Policyholder fails to pay any premium within the 60 day grace period.




If Unum cancels the policy or a plan for reasons other than the Policyholder's
failure to pay premium, a written notice will be delivered to the Policyholder
at least 120 days prior to the cancellation date.


If the premium is not paid during the grace period, the policy or plan will
terminate automatically at the end of the grace period. The Policyholder is
liable for premium for coverage during the grace period. The Policyholder must
pay Unum all premium due for the full period each plan is in force.


The Policyholder may cancel the policy or a plan by written notice delivered to
Unum at least 31 days prior to the cancellation date. When both the Policyholder
and Unum agree, the policy or a plan can be cancelled on an earlier date. If
Unum or the Policyholder cancels the policy or a plan, coverage will end at
12:00 midnight on the last day of coverage.


If the policy or a plan is cancelled, the cancellation will not affect a payable
claim.


HOW TO FILE A CLAIM


If you wish to file a claim for benefits, you should follow the claim procedures
described in your insurance certificate. To complete your claim filing, Unum
must receive the claim information it requests from you (or your authorized
representative), your attending physician and your Employer. If you or your
authorized representative has any questions about what to do, you or your
authorized representative should contact Unum directly.


CLAIMS PROCEDURES


Unum will give you notice of the decision no later than 45 days after the claim
is filed. This time period may be extended twice by 30 days if Unum both
determines that such an extension is necessary due to matters beyond the control
of the Plan and notifies you of the circumstances requiring the extension of
time and the date by which Unum expects to render a decision. If such an
extension is necessary due to your failure to submit the information necessary
to decide the claim, the notice of extension will specifically describe the
required information, and you will be afforded at least 45 days within which to
provide the specified information. If you deliver the requested information
within the time specified, any 30 day extension period will begin after you have
provided that information. If you fail to deliver the requested information
within the time specified, Unum may decide your claim without that information.


If your claim for benefits is wholly or partially denied, the notice of adverse
benefit determination under the Plan will:





--------------------------------------------------------------------------------






-
state the specific reason(s) for the determination;



-
reference specific Plan provision(s) on which the determination is based;



-
describe additional material or information necessary to complete the claim and
why such information is necessary;



-
describe Plan procedures and time limits for appealing the determination, and
your right to obtain information about those procedures and the right to bring a
lawsuit




under Section 502(a) of ERISA following an adverse determination from Unum on
appeal; and


-
disclose any internal rule, guidelines, protocol or similar criterion relied on
in making the adverse determination (or state that such information will be
provided free of charge upon request).



Notice of the determination may be provided in written or electronic form.
Electronic notices will be provided in a form that complies with any applicable
legal requirements.


APPEAL PROCEDURES


You have 180 days from the receipt of notice of an adverse benefit determination
to file an appeal. Requests for appeals should be sent to the address specified
in the claim denial. A decision on review will be made not later than 45 days
following receipt of the written request for review. If Unum determines that
special circumstances require an extension of time for a decision on review, the
review period may be extended by an additional 45 days (90 days in total). Unum
will notify you in writing if an additional 45 day extension is needed.


If an extension is necessary due to your failure to submit the information
necessary to decide the appeal, the notice of extension will specifically
describe the required information, and you will be afforded at least 45 days to
provide the specified information. If you deliver the requested information
within the time specified, the 45 day extension of the appeal period will begin
after you have provided that information. If you fail to deliver the requested
information within the time specified, Unum may decide your appeal without that
information.


You will have the opportunity to submit written comments, documents, or other
information in support of your appeal. You will have access to all relevant
documents as defined by applicable U.S. Department of Labor regulations. The
review of the adverse benefit determination will take into account all new
information, whether or not presented or available at the initial determination.
No deference will be afforded to the initial determination.


The review will be conducted by Unum and will be made by a person different from
the person who made the initial determination and such person will not be the





--------------------------------------------------------------------------------




original decision maker's subordinate. In the case of a claim denied on the
grounds of a medical judgment, Unum will consult with a health professional with
appropriate training and experience. The health care professional who is
consulted on appeal will not be the individual who was consulted during the
initial determination or a subordinate. If the advice of a medical or vocational
expert was obtained by the Plan in connection with the denial of your claim,
Unum will provide you with the names of each such expert, regardless of whether
the advice was relied upon.


A notice that your request on appeal is denied will contain the following
information:


-
the specific reason(s) for the determination;



-
a reference to the specific Plan provision(s) on which the determination is
based;




-
a statement disclosing any internal rule, guidelines, protocol or similar
criterion relied on in making the adverse determination (or a statement that
such information will be provided free of charge upon request);



-
a statement describing your right to bring a lawsuit under Section 502(a) of
ERISA if you disagree with the decision;



-
the statement that you are entitled to receive upon request, and without charge,
reasonable access to or copies of all documents, records or other information
relevant to the determination; and



-
the statement that "You or your Plan may have other voluntary alternative
dispute resolution options, such as mediation. One way to find out what may be
available is to contact your local U.S. Department of Labor Office and your
State insurance regulatory agency".



Notice of the determination may be provided in written or electronic form.
Electronic notices will be provided in a form that complies with any applicable
legal requirements.


Unless there are special circumstances, this administrative appeal process must
be completed before you begin any legal action regarding your claim.


YOUR RIGHTS UNDER ERISA


As a participant in the Plan you are entitled to certain rights and protections
under the Employee Retirement Income Security Act of 1974 (ERISA). ERISA
provides that all Plan participants shall be entitled to:


Receive Information About Your Plan and Benefits


Examine, without charge, at the Plan Administrator's office and at other
specified locations, all documents governing the Plan, including insurance
contracts, and a copy of the latest annual report (Form 5500 Series) filed by
the Plan with the U.S.





--------------------------------------------------------------------------------




Department of Labor and available at the Public Disclosure Room of the Employee
Benefits Security Administration.


Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan, including insurance contracts, and copies
of the latest annual report (Form 5500 Series) and updated summary plan
description. The Plan Administrator may make a reasonable charge for the copies.


Receive a summary of the Plan's annual financial report. The Plan Administrator
is required by law to furnish each participant with a copy of this summary
annual report.


Prudent Actions by Plan Fiduciaries


In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate your Plan, called "fiduciaries" of the Plan, have a duty
to do so prudently and in the interest of you and other Plan participants and
beneficiaries. No one, including your Employer or any other person, may fire you
or otherwise



discriminate against you in any way to prevent you from obtaining a benefit or
exercising your rights under ERISA.


Enforce Your Rights


If your claim for a benefit is denied or ignored, in whole or in part, you have
a right to know why this was done, to obtain copies of documents relating to the
decision without charge, and to appeal any denial, all within certain time
schedules.


Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan and do not receive them within 30 days, you may file suit in a
federal court. In such a case, the court may require the Plan Administrator to
provide the materials and pay you up to $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the
control of the Plan Administrator.


If you have a claim for benefits that is denied or ignored, in whole or in part,
you may file suit in a state or federal court if you have exhausted your
administrative appeal rights . If it should happen that Plan fiduciaries misuse
the Plan's money, or if you are discriminated against for asserting your rights,
you may seek assistance from the U.S. Department of Labor, or you may file suit
in a federal court. The court will decide who should pay court costs and legal
fees. If you are successful, the court may order the person you have sued to pay
these costs and fees. If you lose, the court may order you to pay these costs
and fees, if, for example, it finds your claim is frivolous.


Assistance with Your Questions







--------------------------------------------------------------------------------




If you have any questions about your Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.


OTHER RIGHTS


Unum, for itself and as claims fiduciary for the Plan, is entitled to legal and
equitable relief to enforce its right to recover any benefit overpayments caused
by your receipt of disability earnings or deductible sources of income from a
third party. This right of recovery is enforceable even if the amount you
receive from the third party is less than the actual loss suffered by you but
will not exceed the benefits paid you under the policy. Unum and the Plan have
an equitable lien over such sources of income until any benefit overpayments
have been recovered in full.


DISCRETIONARY ACTS


The Plan, acting through the Plan Administrator, delegates to Unum and its
affiliate Unum Group discretionary authority to make benefit determinations
under the Plan. Unum and Unum Group may act directly or through their employees
and agents or



further delegate their authority through contracts, letters or other
documentation or procedures to other affiliates, persons or entities. Benefit
determinations include determining eligibility for benefits and the amount of
any benefits, resolving factual disputes, and interpreting and enforcing the
provisions of the Plan. All benefit determinations must be reasonable and based
on the terms of the Plan and the facts and circumstances of each claim.


Once you are deemed to have exhausted your appeal rights under the Plan, you
have the right to seek court review under Section 502(a) of ERISA of any benefit
determinations with which you disagree. The court will determine the standard of
review it will apply in evaluating those decisions.







--------------------------------------------------------------------------------





Our Commitment to Privacy


We understand your privacy is important. We value our relationship with you and
are committed to protecting the confidentiality of nonpublic personal
information (NPI). This notice explains why we collect NPI, what we do with NPI
and how we protect your privacy.


COLLECTING INFORMATION
We collect NPI about our customers to provide them with insurance products and
services. This may include telephone number, address, date of birth, occupation,
income and health history. We may receive NPI from your applications and forms,
medical providers, other insurers, employers, insurance support organizations
and service providers.


SHARING INFORMATION
We share the types of NPI described above primarily with people who perform
insurance, business and professional services for us, such as helping us pay
claims and detect fraud. We may share NPI with medical providers for insurance
and treatment purposes. We may share NPI with an insurance support organization.
The organization may retain the NPI and disclose it to others for whom it
performs services. In certain cases, we may share NPI with group policyholders
for reporting and auditing purposes. We may share NPI with parties to a proposed
or final sale of insurance business or for study purposes. We may also share NPI
when otherwise required or permitted by law, such as sharing with governmental
or other legal authorities. When legally necessary, we ask your permission
before sharing NPI about you. Our practices apply to our former, current and
future customers.


Please be assured we do not share your health NPI to market any product or
service. We also do not share any NPI to market non-financial products and
services. For example, we do not sell your name to catalog companies.


The law allows us to share NPI as described above (except health information)
with affiliates to market financial products and services. The law does not
allow you to restrict these disclosures. We may also share with companies that
help us market our insurance products and services, such as vendors that provide
mailing services to us. We may share with other financial institutions to
jointly market financial products and services. When required by law, we ask
your permission before we share NPI for marketing purposes.


When other companies help us conduct business, we expect them to follow
applicable privacy laws. We do not authorize them to use or share NPI except
when necessary to conduct the work they are performing for us or to meet
regulatory or other governmental requirements.


Unum companies, including insurers and insurance service providers, may share
NPI about you with each other. The NPI might not be directly related to our
transaction or experience with you. It may include financial or other personal
information such as employment history. Consistent with the Fair Credit
Reporting Act, we ask your permission before sharing NPI that is not directly
related to our transaction or experience with you.





--------------------------------------------------------------------------------






COVERAGE DECISIONS
If we decide not to issue coverage to you, we will provide you with the specific
reason(s) for our decision. We will also tell you how to access and correct
certain NPI.



ACCESS TO INFORMATION
You may request access to certain NPI we collect to provide you with insurance
products and services. You must make your request in writing and send it to the
address below. The letter should include your full name, address, telephone
number and policy number if we have issued a policy. If you request, we will
send copies of the NPI to you. If the NPI includes health information, we may
provide the health information to you through a health care provider you
designate. We will also send you information related to disclosures. We may
charge a reasonable fee to cover our copying costs.


This section applies to NPI we collect to provide you with coverage. It does not
apply to NPI we collect in anticipation of a claim or civil or criminal
proceeding.


CORRECTION OF INFORMATION
If you believe the NPI we have about you is incorrect, please write to us. Your
letter should include your full name, address, telephone number and policy
number if we have issued a policy. Your letter should also explain why you
believe the NPI is inaccurate. If we agree with you, we will correct the NPI and
notify you of the correction. We will also notify any person who may have
received the incorrect NPI from us in the past two years if you ask us to
contact that person.


If we disagree with you, we will tell you we are not going to make the
correction. We will give you the reason(s) for our refusal. We will also tell
you that you may submit a statement to us. Your statement should include the NPI
you believe is correct. It should also include the reason(s) why you disagree
with our decision not to correct the NPI in our files. We will file your
statement with the disputed NPI. We will include your statement any time we
disclose the disputed NPI. We will also give the statement to any person
designated by you if we may have disclosed the disputed NPI to that person in
the past two years.


SAFEGUARDING INFORMATION
We have physical, electronic and procedural safeguards that protect the
confidentiality and security of NPI. We give access only to employees who need
to know the NPI to provide insurance products or services to you.




CONTACTING US
For additional information about Unum's commitment to privacy and to view a copy
of our HIPAA Privacy Notice, please visit unum.com/privacy or coloniallife.com.
You may also write to: Privacy Officer, Unum, 2211 Congress Street, C476,
Portland, Maine 04122.


We reserve the right to modify this notice. We will provide you with a new
notice if we make material changes to our privacy practices.







--------------------------------------------------------------------------------




Unum is providing this notice to you on behalf of the following insuring
companies: Unum Life Insurance Company of America, Unum Insurance Company, First
Unum Life Insurance Company, Provident Life and Accident Insurance Company,
Provident Life and Casualty Insurance Company, Colonial Life & Accident
Insurance Company and The Paul Revere Life Insurance Company.




Copyright 2015 Unum Group. All rights reserved. Unum is a registered trademark
and marketing brand of Unum Group and its insuring subsidiaries.


MK-1883 (09/15)







--------------------------------------------------------------------------------





NOTICE OF PROTECTION PROVIDED BY VIRGINIA LIFE, ACCIDENT AND SICKNESS INSURANCE
GUARANTY ASSOCIATION


This notice provides a brief summary of the Virginia Life, Accident and Sickness
Insurance Guaranty Association ("the Association") and the protection it
provides for policyholders. This safety net was created under Virginia law,
which determines who and what is covered and the amounts of coverage.


The Association was established to provide protection in the unlikely event that
a life, annuity or health insurance company licensed in the Commonwealth of
Virginia becomes financially unable to meet its obligations and is taken over by
its Insurance Department. If this should happen, the Association will typically
arrange to continue coverage and pay claims, in accordance with Virginia law,
with funding from assessments paid by other life and health insurance companies
licensed in the Commonwealth of Virginia.


The basic protections provided by the Association are:
•
Life Insurance

-
$300,000 in death benefits

-
$100,000 in cash surrender or withdrawal values



•
Health Insurance

-
$500,000 in hospital, medical and surgical insurance benefits

-
$300,000 in disability income insurance benefits

-
$300,000 in long-term care insurance benefits

-
$100,000 in other types of health insurance benefits



•
Annuities

-
$250,000 in withdrawal and cash values



The maximum amount of protection for each individual, regardless of the number
of policies or contracts, is $350,000, except for hospital, medical and surgical
insurance benefits, for which the limit is increased to $500,000.


NOTE: Certain policies and contracts may not be covered or fully covered. For
example, coverage does not extend to any portion(s) of a policy or contract that
the insurer does not guarantee, such as certain investment additions to the
account value of a variable life insurance policy or a variable annuity
contract. There are also various residency requirements and other limitations
under Virginia law.


To learn more about the above protections, please visit the Association's
website at
www.valifega.org or contact:


VIRGINIA LIFE, ACCIDENT AND SICKNESS INSURANCE GUARANTY ASSOCIATION
c/o APM Management Services, Inc. 1503 Santa Rosa Road, Suite 101
Henrico, VA 23229-5105
804-282-2240





--------------------------------------------------------------------------------







STATE CORPORATION COMMISSION
Bureau of Insurance
P.O. Box 1157
Richmond, VA 23218-1157
804-371-9741
Toll Free Virginia only: 1-800-552-7945
www.scc.virginia.gov/boi/index.aspx


Insurance companies and agents are not allowed by Virginia law to use the
existence of the Association or its coverage to encourage you to purchase any
form of insurance. When selecting an insurance company, you should not rely on
Association coverage. If there is any inconsistency between this notice and
Virginia law, then Virginia law will control.



